Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 1 of 31 Pageid#:
                                  18010



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                Harrisonburg Division


 RLI INSURANCE COMPANY,                 )
                                        )
 Plaintiff/Counterclaim Defendant,      )
                                        )
 v.                                     )               Case No.: 5:18-cv-00066-MFU
                                        )
 NEXUS SERVICES, INC., et. al.          )
                                        )
 Defendant/Counterclaim Plaintiffs      )
  _____________________________________ )


 NEXUS SERVICES, INC., LIBRE BY NEXUS, INC., AND HOMES BY NEXUS’S
   SECOND CONSOLIDATED RESPONSE TO RLI’S FIRST SET OF POST-
   JUDGMENT INTERROGATORIES AND REQUEST FOR PRODUCTION


       Defendants NEXUS SERVICES, INC., LIBRE BY NEXUS, INC., AND HOMES

 BY NEXUS (collectively “Nexus”), by and through their undersigned attorney, at the

 direction of Magistrate Judge Hoppe’s May 27, 2021, Order (ECF No. 665), hereby

 submits this second consolidated response to RLI INSURANCE COMPANY’s (“RLI”)

 First Set of Post-Judgment Interrogatories and Requests for Production (this “Request”) as

 follows:

                                     Interrogatories

 1.    Evan Ajin, 30 South Windsong Court, Fischersville, VA 22939, Corporate

 Secretary, Nexus.




                                                                                 1|Page

                                                                                     Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 2 of 31 Pageid#:
                                  18011



 2.     Nexus’s substantive response was previously provided to RLI in Nexus’s

 Response to RLI’s First Set of Post-Judgment Interrogatories, ECF No. 658-1, which was

 provided to RLI on or before April 30, 2021. Subsequent to that filing, Richard Moore

 divested his ownership interest back to the Company.

 3.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI in the ongoing Special

 Master process. RLI last received an update as to Nexus’s financial records on June 7,

 2021, and Nexus contemplates that it will continue to provide updates of such financial

 information on a monthly basis going forward, in accordance with the Court’s Order. All

 payroll and other accounting transfers responsive to this interrogatory are included with

 the cloud file provided concurrent to this item and in the Special Master production

 process.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through



                                                                                      2|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 3 of 31 Pageid#:
                                  18012



 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 4.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

 5.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 is included in the detailed financial production provided to RLI with the cloud file

 provided concurrent to this item and in the Special Master production process. RLI last

 received an update as to Nexus’s financial records on June 7, 2021, and Nexus

                                                                                      3|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 4 of 31 Pageid#:
                                  18013



 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order.

        As for information related to the Company’s historic ownership of other entities,

 responsive information was further produced in response to Plaintiff’s previous pre-

 judgment and/or post-judgment discovery requests. Nexus does not have access to the

 specific date or dates that such production(s) occurred because most of these prior

 productions were produced through shared drives and/or other similar access that did not

 result in Bates Stamped production sets that can be referenced.

 6.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 Information related to payments made to any Members is included in the detailed

 financial production provided to RLI in the ongoing Special Master process. RLI last

 received an update as to Nexus’s financial records on June 7, 2021, and Nexus

 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order.

        Information related to third parties who maintain the Company’s financial records

 was already produced in response to Plaintiff’s previous pre-judgment and/or post-

 judgment discovery requests. Nexus does not have access to the specific date or dates

                                                                                      4|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 5 of 31 Pageid#:
                                  18014



 that such production(s) occurred because most of these prior productions were produced

 through shared drives and/or other similar access that did not result in Bates Stamped

 production sets that can be referenced.

        RLI recently demonstrated its receipt, possession, and awareness of Nexus’s prior

 discovery responses pertaining to the third parties who maintain Nexus’s financial

 records. RLI’s counsel just submitted a letter to the Special Master dated May 18, 2021,

 which sought additional documents from Nexus pertaining to “Fusion CPA, Grant

 Thornton, and Randstad,” which list demonstrates RLI’s prior knowledge of the entities it

 demands repeat production of here.

 7.     Nexus’s substantive response that updated vehicle sale documents was previously

 provided to RLI in Nexus’s Response to RLI’s First Set of Post-Judgment Interrogatories,

 ECF No. 658-1, which was provided to RLI on or before April 30, 2021.

        Moreover, additional historical information responsive to this interrogatory was

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 8.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

                                                                                   5|Page

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 6 of 31 Pageid#:
                                  18015



 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 9.     In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

                                                                                      6|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 7 of 31 Pageid#:
                                  18016



 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

          Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 10.      In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial and client production provided to RLI with the cloud

 file provided concurrent to this item and in the Special Master production process. RLI

 last received an update as to Nexus’s financial records on June 7, 2021, and Nexus

 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order. Likewise, Nexus

 provides data related to its clients, including their personal contact information and their

 payment obligations to the Company, on a daily basis, in accordance with the Court’s

 Order.

                                                                                      7|Page

                                                                                          Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 8 of 31 Pageid#:
                                  18017



        Moreover, further explanation about the Company’s A/R reporting was provided

 to RLI in Nexus’s Response to RLI’s First Set of Post-Judgment Interrogatories, ECF No.

 658-1, which was provided to RLI on or before April 30, 2021.

        Further, additional historical information responsive to this interrogatory was

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 11.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

                                                                                      8|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 9 of 31 Pageid#:
                                  18018



 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 12.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 is included in the detailed financial production provided to RLI with the cloud file

 provided concurrent to this item and in the Special Master production process. RLI last

 received an update as to Nexus’s financial records on June 7, 2021, and Nexus

 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.



                                                                                      9|Page

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 10 of 31 Pageid#:
                                   18019



 13.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 is included in the detailed financial production provided to RLI with the cloud file

 provided concurrent to this item and in the Special Master production process. RLI last

 received an update as to Nexus’s financial records on June 7, 2021, and Nexus

 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 14.    The Company is not posting or pledging any collateral, or otherwise setting aside

 assets to any surety, insurer, financial institution, or any other entity. As such, there is no

 reason why any “collateral” would be unavailable to satisfy the judgment in this case.




                                                                                     10 | P a g e

                                                                                          Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 11 of 31 Pageid#:
                                   18020



 15.    Nexus’s substantive response was previously provided to RLI in Nexus’s

 Response to RLI’s First Set of Post-Judgment Interrogatories, ECF No. 658-1, which was

 provided to RLI on or before April 30, 2021.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Further, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.




                                                                                  11 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 12 of 31 Pageid#:
                                   18021



 16.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

 17.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order. Nexus continues to question why a

                                                                                  12 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 13 of 31 Pageid#:
                                   18022



 historical record of legal payments is at all relevant to RLI’s present efforts to collect

 upon the immediate judgment.

 18.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 19.    Nexus has no relationship with an entity named “8 bit Gamer Oasis.” This

 response was previously provided to RLI in Nexus’s Response to RLI’s First Set of Post-



                                                                                     13 | P a g e

                                                                                          Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 14 of 31 Pageid#:
                                   18023



 Judgment Interrogatories, ECF No. 658-1, which was provided to RLI on or before on

 April 30, 2021.

 20.    In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 included in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Moreover, historical information responsive to this interrogatory was further

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were fully produced to

 Plaintiffs through shared drives and/ or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

                                  Requests for Production

 1.     Bank statements are included in the detailed financial production provided to RLI

 with the cloud file provided concurrent to this item and in the Special Master production

                                                                                   14 | P a g e

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 15 of 31 Pageid#:
                                   18024



 process. RLI last received an update as to Nexus’s financial records on June 7, 2021, and

 Nexus contemplates that it will continue to provide updates of such financial information

 on a monthly basis going forward, in accordance with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

 2.     Company transfer statements, if any, would be included in the detailed financial

 production provided to RLI with the cloud file provided concurrent to this item and in the

 Special Master production process. RLI last received an update as to Nexus’s financial

 records on June 7, 2021, and Nexus contemplates that it will continue to provide updates

 of such financial information on a monthly basis going forward, in accordance with the

 Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical



                                                                                  15 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 16 of 31 Pageid#:
                                   18025



 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents responsive to this production request were

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 3.     These documents were previously produced in response to Plaintiff’s pre-

 judgment discovery request(s) prior to October 2020. Nexus does not have access to the

 exact date or dates that such production(s) occurred because most of these prior

 productions were produced through shared drives and/or other similar access that did not

 result in Bates Stamped production sets that can be referenced.

 4.     P&L statements are included in the detailed financial production provided to RLI

 with the cloud file provided concurrent to this item and in the Special Master production

 process. RLI last received an update as to Nexus’s financial records on June 7, 2021, and

 Nexus contemplates that it will continue to provide updates of such financial information

 on a monthly basis going forward, in accordance with the Court’s Order. In response to

 this item, concurrent with this response, Nexus has provided access to RLI’s counsel,

 Vandeventer Black LLP, real-time cloud-based access to information pertaining to

 Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite, and other

 financial databases, bank accounts, credit card statements, reports, invoices, and other

                                                                                  16 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 17 of 31 Pageid#:
                                   18026



 related records bearing on Nexus’s financial position. As for historical information

 responsive to this request, such information has been and will continue to be produced.

        Moreover, prior years’ documents responsive to this production request were

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 5.     Income statements are included in the detailed financial production provided to

 RLI with the cloud file provided concurrent to this item and in the Special Master

 production process. RLI last received an update as to Nexus’s financial records on June 7,

 2021, and Nexus contemplates that it will continue to provide updates of such financial

 information on a monthly basis going forward, in accordance with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents responsive to this production request were

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

                                                                                  17 | P a g e

                                                                                        Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 18 of 31 Pageid#:
                                   18027



 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 6.     A/R and A/P statements, to the extent the Company maintains them, are included

 in the detailed financial production provided to RLI with the cloud file provided

 concurrent to this item and in the Special Master production process. RLI last received an

 update as to Nexus’s financial records on June 7, 2021, and Nexus contemplates that it

 will continue to provide updates of such financial information on a monthly basis going

 forward, in accordance with the Court’s Order.

        Moreover, prior years’ documents responsive to this production request were

 further produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 7.     As soon as the Company’s CPAs complete the process of creating tax returns,

 such returns will be provided to RLI as part of the ongoing Special Master process.

 Moreover, Nexus provided to RLI Exhibits 16-23 to its May 30, 2021, letter addressed to

 the Special Master that further addresses this topic.

 8.     Nexus provided to RLI Exhibits 24 and 25 to its May 30, 2021, letter addressed to

 the Special Master that further addresses this topic.

                                                                                 18 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 19 of 31 Pageid#:
                                   18028



        Moreover, such tax forms are otherwise included in the detailed financial

 production provided to RLI with the cloud file provided concurrent to this item and in the

 Special Master production process. RLI last received an update as to Nexus’s financial

 records on June 7, 2021, and Nexus contemplates that it will continue to provide updates

 of such financial information on a monthly basis going forward, in accordance with the

 Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

 9.     Judgments responsive to this production request were already produced in

 response to Plaintiff’s previous pre-judgment and/or post-judgment discovery requests.

 Nexus does not have access to the specific date or dates that such production(s) occurred

 because most of these prior productions were produced through shared drives and/or

 other similar access that did not result in Bates Stamped production sets that can be

 referenced.

 10.    The Company has no current liens or encumbrances that would be responsive to

 this request.



                                                                                  19 | P a g e

                                                                                         Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 20 of 31 Pageid#:
                                   18029



 11.    Promissory notes, to the extent any exist, would be included in the detailed

 financial production provided to RLI with the cloud file provided concurrent to this item

 and in the Special Master production process. RLI last received an update as to Nexus’s

 financial records on June 7, 2021, and Nexus contemplates that it will continue to provide

 updates of such financial information on a monthly basis going forward, in accordance

 with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents that would be responsive to this production

 request were further produced in response to Plaintiff’s previous pre-judgment and/or

 post-judgment discovery requests. Nexus does not have access to the specific date or

 dates that such production(s) occurred because most of these prior productions were

 produced through shared drives and/or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

 12.    Written loan documents, to the extent any exist, would be included in the detailed

 financial production provided to RLI with the cloud file provided concurrent to this item

 and in the Special Master production process. RLI last received an update as to Nexus’s

                                                                                  20 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 21 of 31 Pageid#:
                                   18030



 financial records on June 7, 2021, and Nexus contemplates that it will continue to provide

 updates of such financial information on a monthly basis going forward, in accordance

 with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents that would be responsive to this production

 request were further produced in response to Plaintiff’s previous pre-judgment and/or

 post-judgment discovery requests. Nexus does not have access to the specific date or

 dates that such production(s) occurred because most of these prior productions were

 produced through shared drives and/or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

 13.    Documents pertaining to the sale or lease of Company property, to the extent any

 exist, would be included in the detailed financial production provided to RLI with the

 cloud file provided concurrent to this item and in the Special Master production process.

 RLI last received an update as to Nexus’s financial records on June 7, 2021, and Nexus

 contemplates that it will continue to provide updates of such financial information on a

 monthly basis going forward, in accordance with the Court’s Order.

                                                                                  21 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 22 of 31 Pageid#:
                                   18031



        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents that would be responsive to this production

 request were further produced in response to Plaintiff’s previous pre-judgment and/or

 post-judgment discovery requests. Nexus does not have access to the specific date or

 dates that such production(s) occurred because most of these prior productions were

 produced through shared drives and/or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

 14.    The Company is not presently aware of any documents responsive to this request.

 It will update this response with a supplement if appropriate.

 15.    The Company is not presently aware of any material responsive to this request. It

 will update this response with a supplement if appropriate.

 16.    Documents pertaining to loans, to the extent any exist, would be included in the

 detailed financial production provided to RLI with the cloud file provided concurrent to

 this item and in the Special Master production process. RLI last received an update as to

 Nexus’s financial records on June 7, 2021, and Nexus contemplates that it will continue



                                                                                  22 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 23 of 31 Pageid#:
                                   18032



 to provide updates of such financial information on a monthly basis going forward, in

 accordance with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, prior years’ documents that would be responsive to this production

 request were further produced in response to Plaintiff’s previous pre-judgment and/or

 post-judgment discovery requests. Nexus does not have access to the specific date or

 dates that such production(s) occurred because most of these prior productions were

 produced through shared drives and/or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

 17.    Documents related to payment information of Company clients are included in the

 detailed client production provided to RLI in the ongoing Special Master process. Nexus

 provides such data related to its clients, including their payment obligations to the

 Company, on a daily basis, in accordance with the Court’s Order. because most of these

 prior productions were produced through shared drives and/or other similar access that

 did not result in Bates Stamped production sets that can be referenced.



                                                                                   23 | P a g e

                                                                                         Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 24 of 31 Pageid#:
                                   18033



        Moreover, further explanation about the Company’s A/R client payment

 information was provided to RLI in Nexus’s Response to RLI’s First Set of Post-

 Judgment Interrogatories, ECF No. 658-1, which was provided to RLI on or before April

 30, 2021.

        Further, additional information responsive to this interrogatory was already

 produced in response to Plaintiff’s previous pre-judgment and/or post-judgment

 discovery requests. Nexus does not have access to the specific date or dates that such

 production(s) occurred because most of these prior productions were produced through

 shared drives and/or other similar access that did not result in Bates Stamped production

 sets that can be referenced.

 18.    Documents that would be responsive to this production request, to the extent they

 exist, were already produced in response to Plaintiff’s previous pre-judgment and/or post-

 judgment discovery requests. Nexus does not have access to the specific date or dates

 that such production(s) occurred because most of these prior productions were produced

 through shared drives and/or other similar access that did not result in Bates Stamped

 production sets that can be referenced.

 19.    Documents responsive to this request were previously provided to RLI in Nexus’s

 Response to RLI’s First Set of Post-Judgment Interrogatories, ECF No. 658-1, which was

 provided to RLI on or before April 30, 2021.

        Moreover, prior documents that would be responsive to this production request

 were already produced in response to Plaintiff’s previous pre-judgment and/or post-

 judgment discovery requests. Nexus does not have access to the specific date or dates

                                                                                 24 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 25 of 31 Pageid#:
                                   18034



 that such production(s) occurred because most of these prior productions were produced

 through shared drives and/or other similar access that did not result in Bates Stamped

 production sets that can be referenced.

 20.    Documents that would be responsive to this production request, to the extent they

 exist, were already produced in response to Plaintiff’s previous pre-judgment and/or post-

 judgment discovery requests. Nexus does not have access to the specific date or dates

 that such production(s) occurred because most of these prior productions were produced

 through shared drives and/or other similar access that did not result in Bates Stamped

 production sets that can be referenced.

 21.    RLI has already garnished multiple Company bank accounts and has confirmation

 of the Company’s EIN number.

 22.    A response to this request was previously provided to RLI in Nexus’s Response to

 RLI’s First Set of Post-Judgment Interrogatories, ECF No. 658-1, which was provided to

 RLI on or before April 30, 2021.

        There is no application or request for forgiveness concerning a Paycheck

 Protection Loan to Nexus. Nexus’s PPP loan has already been forgiven in its entirety.

 23.    A response to this request was previously provided to RLI in Nexus’s Response to

 RLI’s First Set of Post-Judgment Interrogatories, ECF No. 658-1, which was provided to

 RLI on or before April 30, 2021.

        Moreover, documents pertaining to this request are included in the detailed

 financial production provided to RLI with the cloud file provided concurrent to this item

 and in the Special Master production process because any financial information provided

                                                                                 25 | P a g e

                                                                                      Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 26 of 31 Pageid#:
                                   18035



 to regulators is the same information provided to RLI. RLI last received an update as to

 Nexus’s financial records on June 7, 2021, and Nexus contemplates that it will continue

 to provide updates of such financial information on a monthly basis going forward, in

 accordance with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Further, prior years’ documents that would be responsive to this production

 request were already produced in response to Plaintiff’s previous pre-judgment and/or

 post-judgment discovery requests. Nexus does not have access to the specific date or

 dates that such production(s) occurred because most of these prior productions were

 produced through shared drives and/or other similar access that did not result in Bates

 Stamped production sets that can be referenced.

 24.    Credit card statements are included in the detailed financial production provided to

 RLI with the cloud file provided concurrent to this item and in the Special Master

 production process. RLI last received an update as to Nexus’s financial records on June 7,

 2021, and Nexus contemplates that it will continue to provide updates of such financial

 information on a monthly basis going forward, in accordance with the Court’s Order.

                                                                                  26 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 27 of 31 Pageid#:
                                   18036



        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

 25.    Credit card statements are included in the detailed financial production provided to

 RLI with the cloud file provided concurrent to this item and in the Special Master

 production process. RLI last received an update as to Nexus’s financial records on June 7,

 2021, and Nexus contemplates that it will continue to provide updates of such financial

 information on a monthly basis going forward, in accordance with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

 26.    Financial documents related to payments or transfers are included in the detailed

 financial production provided to RLI with the cloud file provided concurrent to this item

 and in the Special Master production process. RLI last received an update as to Nexus’s

                                                                                  27 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 28 of 31 Pageid#:
                                   18037



 financial records on June 7, 2021, and Nexus contemplates that it will continue to provide

 updates of such financial information on a monthly basis going forward, in accordance

 with the Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

 27.    Company assets, balance sheets, and the like are included in the detailed financial

 production provided to RLI with the cloud file provided concurrent to this item and in the

 Special Master production process. RLI last received an update as to Nexus’s financial

 records on June 7, 2021, and Nexus contemplates that it will continue to provide updates

 of such financial information on a monthly basis going forward, in accordance with the

 Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical



                                                                                  28 | P a g e

                                                                                       Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 29 of 31 Pageid#:
                                   18038



 information responsive to this request, such information has been and will continue to be

 produced.

 28.    Documents related to Company debts are included in the detailed financial

 production provided to RLI with the cloud file provided concurrent to this item and in the

 Special Master production process. RLI last received an update as to Nexus’s financial

 records on June 7, 2021, and Nexus contemplates that it will continue to provide updates

 of such financial information on a monthly basis going forward, in accordance with the

 Court’s Order.

        In response to this item, concurrent with this response, Nexus has provided access

 to RLI’s counsel, Vandeventer Black LLP, real-time cloud-based access to information

 pertaining to Nexus’s financial status, including its Quickbooks, Lightspeed, NetSuite,

 and other financial databases, bank accounts, credit card statements, reports, invoices,

 and other related records bearing on Nexus’s financial position. As for historical

 information responsive to this request, such information has been and will continue to be

 produced.

        Moreover, additional documents responsive to this request were already produced

 in response to Plaintiff’s previous pre-judgment and/or post-judgment discovery requests.

 Nexus does not have access to the specific date or dates that such production(s) occurred

 because most of these prior productions were produced through shared drives and/or

 other similar access that did not result in Bates Stamped production sets that can be

 referenced.



                                                                                  29 | P a g e

                                                                                         Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 30 of 31 Pageid#:
                                   18039



 Respectfully submitted this 17th day of June 2021,

                                                 /s/ CARL A. ANDERSON
                                                 Carl A. Anderson

   Rock Spring Law Group, PLLC
   2000 Pennsylvania Ave, NW
   Washington, DC 20006
   Tel: (202) 258-2776
   caa@rockspringlaw.com


                                                 Counsel for Defendant




                                                                         30 | P a g e

                                                                              Exhibit 1
Case 5:18-cv-00066-MFU-JCH Document 685-1 Filed 06/23/21 Page 31 of 31 Pageid#:
                                   18040




                              CERTIFICATE OF SERVICE

   I certify that a true and correct copy of the foregoing was sent via email to the
   following individuals:
   Dustin Mitchell Paul
   Vandeventer Black LLP
   101 W. Main Street, Suite 500
   Norfolk, VA 23510
   757-446-8665
   Fax: 757 446-8670
   Email: dpaul@vanblacklaw.com

   Jennifer Lynn Eaton
   Vandeventer Black LLP
   101 W. Main Street, Suite 500
   Norfolk, VA 23510
   757-446-8538
   Fax: 757-446-8670
   Email: jeaton@vanblacklaw.com

        Respectfully submitted this 17th day of June 2021,


                                                   /s/ CARL A. ANDERSON
                                                   Carl A. Anderson

   Rock Spring Law Group, PLLC
   2000 Pennsylvania Ave, NW
   Washington, DC 20006
   Tel: (202) 258-2776
   caa@rockspringlaw.com

   Counsel for Defendants




                                                                                       31 | P a g e

                                                                                            Exhibit 1
